UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6746


HAYES MALLOY,

                  Petitioner – Appellant,

             v.

WARDEN, LEE CORRECTIONAL INSTITUTION,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(8:08-cv-03125-TLW)


Submitted:    October 20, 2009              Decided:   November 5, 2009


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hayes Malloy, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hayes    Malloy      seeks       to    appeal       the    district       court’s

order   dismissing       as     untimely         his     28     U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue   absent      “a   substantial          showing          of     the    denial    of     a

constitutional      right.”           28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner     satisfies         this        standard       by        demonstrating          that

reasonable    jurists         would    find       that        any    assessment       of     the

constitutional      claims      by    the    district          court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have independently reviewed the record and conclude that Malloy

has not made the requisite showing.                           Accordingly, we deny a

certificate    of    appealability           and       dismiss        the    appeal.          We

dispense     with    oral      argument       because          the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                             2